Order entered August 28, 1968 *743unanimously reversed on the law and the facts and the motion denied, without costs or disbursements to either party. By this motion the plaintiff, as sequestrator, seeks permission to redeem certain United States Series E Savings Bonds, registered in the name of the defendant and his mother, the appellant herein, and to apply the proceeds towards the arrearages under a judgment against the defendant. The appellant claims to be the true owner of the bonds and the affidavits contain sufficient to raise a plain factual question as to the ownership of the bonds. Under the circumstances it was improper to determine, summarily, that the sequestrator had the right to redeem the bonds. The parties should be left to the remedy of a plenary action to determine the true ownership. (See Rosenberg v. Rosenberg, 259 N. Y. 338.) Concur—Capozzoli, J. P., McGivern, Nunez, Rabin and Steuer, JJ.